PER CURIAM:
Appellant was convicted of violating 75 Pa.C.S.A. § 4902 and sentenced on October 2, 1980 to pay a fine of $7,650.00, the costs of prosecution and upon default of payment, a prison sentence of 765 days. Judgment of sentence, including the alternative sentence, is vacated and the case remanded for resentencing in light of 75 Pa.C.S.A. § 6504(a), 42 Pa.C.S.A. § 9758(b) and Pa.R.Crim.P. 1405. The lower court shall consider any evidence presented regarding Appellant’s indigency in determining whether Appellant should be permitted to pay the fine and costs in installments. The lower court shall also consider any alternative sentence imposed in light of Tate v. Short, 401 U.S. 395, 91 S.Ct. 668, 28 L.Ed.2d 130 (1971).
This court does not retain jurisdiction.
SHERTZ, J., did not participate in the consideration or review of this case.